61 F.3d 915
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
CENTRAL WYOMING LAW ASSOCIATES, P.C., formerly Hursh andDonohue, P.C., d/b/a Hursh, Donohue, & Massey,P.C., a Wyoming professionalcorporation, Plaintiff-Appellee,v.The Honorable Robert B. DENHARDT, in his capacity as CountyCourt Judge of Fremont County, Wyoming, and William Flagg,in his capacity as County Attorney of Fremont County,Wyoming, and those acting under his direct supervision,Defendants-Appellants.
No. 94-8041.
United States Court of Appeals, Tenth Circuit.
July 12, 1995.

1
D. Wyoming, D.C. No. 93-1011-B.


2
Michael J. Krampner, Casper, WY, for Plaintiff-Appellee.


3
Elizabeth Zerga, Cheyenne, WY, for Defendant-Appellant Flagg.


4
Hugh Kenny Sr. Asst. Atty. Gen., WY, Cheyenne, WY, for Defendant-Appellant Denhardt.


5
D.Wyo.


6
REVERSED.


7
Before TACHA and McKAY, Circuit Judges, and HANSEN, District Judge.*


8
ORDER AND JUDGMENT**


9
HANSEN, District Judge.


10
Defendant-appellants appeal the award of attorney's fees by the United States District Court for the District of Wyoming following the entry of a declaratory judgment that an issued warrant was invalid under the Fourth Amendment.  This case is a companion appeal to causes Central Wyoming Law Associates v. Denhardt, et al., No. 93-8118,     F.3d      (10th Cir. ____, 1995) and 93-8125.  Because of our disposition of those cases, plaintiff-appellee does not qualify as a prevailing party under 42 U.S.C. Sec. 1988.  We need not reach the issues raised by defendants-appellants.  The judgment of the district court granting Plaintiff's Motion for Attorney's Fees is, therefore, REVERSED.



*
 The Honorable C. LeRoy Hansen, United States District Judge for the District of New Mexico, sitting by designation


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470